 1   Jeffrey I. Hasson                                           Honorable Ronald B. Leighton
     Hasson Law, LLC
 2   9385 SW Locust Street
     Tigard, OR 97223
 3   Phone: (503) 255-5352
     Facsimile: (503) 255-6124
 4   E-Mail: hasson@hassonlawllc.com
     Washington State Bar No. 23741
 5   Attorney for Asset Systems, Inc.
 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT
11                        FOR THE WESTERN DISTRICT OF WASHINGTON
12                                            AT TACOMA
13   JOSEPH and RENNY FANGSRUD VON                    Case No.: 3:16-CV-05842-RBL
     ESCH,
14                                                    WITHDRAWAL OF THE FILING OF
            Plaintiffs,                               ASSET’S REPLY TO PLAINTIFFS’
15                                                    RESPONSES TO ASSET SYSTEMS, INC.’S
            vs.                                       MOTIONS IN LIMINE
16
     LEGACY SALMON CREEK HOSPITAL, et
17   al.,
18          Defendants.
19          Pursuant to LCR 7 (d) (4), Defendant Asset Systems, Inc. (“Asset”) withdraws the filing
20   of its reply to Plaintiffs’ Response to Asset’s Motions in Limine [Dkt. # 98] but Asset reserves
21   all arguments made therein, and will incorporate appropriate arguments in Asset’s trial brief.
22          Dated: August 16, 2019.
23                                                   s/ Jeffrey I. Hasson
                                                     Jeffrey I. Hasson, WSBA#23741
24                                                   Hasson Law, LLC
                                                     Attorney for Asset
25

26
      WITHDRAWAL OF THE FILING OF ASSET’S REPLY TO                               Hasson Law, LLC
                                                                                    Attorneys at Law
      PLAINTIFFS’ RESPONSES TO ASSET SYSTEMS, INC.’S                              9385 SW Locust Street
      MOTIONS IN LIMINE -- Page 1                                                   Tigard, OR 97223
      Case No.: 3:16-CV-05842-RBL                                             Telephone No. (503) 255-5352
                                                                              Facsimile No. (503) 255-6124
                                            Certificate of Service
 1
             I hereby certify that on August 16, 2019, I electronically filed the foregoing with the
 2   Clerk of the Court using the CM/ECF System which will send notification of such filing to the
     following: Robert Mitchell, SaraEllen Hutchison, Aaron Paul Riensche (attorney for dismissed
 3   party), William F. Malaier, Jr. (attorney for dismissed party) and I hereby certify on that I mailed
     by United States Postal Service the document to the following:
 4

 5                                                 s/ Jeffrey I. Hasson
                                                   Jeffrey I. Hasson, WSBA#23741
 6                                                 Attorney for Asset
                                                   Hasson Law, LLC
 7                                                 9385 SW Locust Street
                                                   Tigard, OR 97223
 8                                                 Phone: (503) 255-5352
                                                   Facsimile: (503) 255-6124
 9                                                 E-Mail: hasson@hassonlawllc.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE -- Page 1                                            Hasson Law, LLC
                                                                                     Attorneys at Law
      Case No.: 3:16-CV-05842-RBL                                                  9385 SW Locust Street
                                                                                     Tigard, OR 97223
                                                                               Telephone No. (503) 255-5352
                                                                               Facsimile No. (503) 255-6124
